VACATE and DISMISS; and Opinion Filed February 1, 2019.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-18-00999-CV

  GREGORY CARL MORSE AND ALL OTHER OCCUPANTS OF 223 HIGH POINT
                 DRIVE, MURPHY, TX 75094, Appellant
                               V.
     FEDERAL NATIONAL MORTGAGE ASSOCIATION (FANNIE MAE), A
   CORPORATION ORGANIZED AND EXISTING UNDER THE LAWS OF THE
                UNITED STATES OF AMERICA, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Collin County, Texas
                          Trial Court Cause No. 004-00127-2017

                            MEMORANDUM OPINION
                        Before Justices Whitehill, Molberg, and Reichek
                                  Opinion by Justice Molberg
       This is an appeal from a judgment in a forcible detainer suit awarding appellee possession

of the property located at 223 High Point Drive in Murphy, Texas. Before the Court is appellee’s

January 9, 2019 motion to dismiss the appeal as moot. Appellee recites in the motion that a writ

of possession was executed, and appellant and the other occupants are no longer in possession of

the property.

       The only issue in a forcible detainer suit is the right to immediate possession of the

premises. Olley v. HVM, L.L.C., 449 S.W.3d 572, 575 (Tex. App.—Houston [14th Dist.] 2014,

pet. denied). Unless an appellant has a potentially meritorious claim of right to current, actual

possession, the issue of possession and the case become moot when the appellant is no longer in
possession of the premises. See Marshall v. Hous. Auth. of City of San Antonio, 198 S.W.3d 782,

787, 790 (Tex. 2006). When a case becomes moot on appeal, an appellate court must vacate the

trial court’s judgment and dismiss the case. See City of Dallas v. Woodfield, 305 S.W.3d 412, 416

(Tex. App.—Dallas 2010, no pet.); see also Marshall, 198 S.W.3d at 790.

       We gave appellant an opportunity to respond to appellee’s motion, but he failed to do so.

Because nothing in the record before us shows appellant has a potentially meritorious claim of

right to current, actual possession of the property, we grant appellee’s motion, vacate the trial

court’s judgment, and dismiss the case. See TEX. R. APP. P. 42.3(a); Marshall, 198 S.W.3d at 790.




                                                 /Ken Molberg/
                                                 KEN MOLBERG
                                                 JUSTICE


180999F.P05




                                              –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 GREGORY CARL MORSE AND ALL                         On Appeal from the County Court at Law
 OTHER OCCUPANTS OF 223 HIGH                        No. 4, Collin County, Texas
 POINT DRIVE, MURPHY, TX 75094,                     Trial Court Cause No. 004-00127-2017.
 Appellant                                          Opinion delivered by Justice Molberg,
                                                    Justices Whitehill and Reichek
 No. 05-18-00999-CV         V.                      participating.

 FEDERAL NATIONAL MORTGAGE
 ASSOCIATION (FANNIE MAE), A
 CORPORATION ORGANIZED AND
 EXISTING UNDER THE LAWS OF THE
 UNITED STATES OF AMERICA,
 Appellee

      In accordance with the Court’s opinion of this date, we VACATE the trial court’s judgment
and DISMISS the case.




Judgment entered this 1st day of February, 2019.




                                              –3–